Defendant petitions for a rehearing. Amici curiae petitions have also been filed by Mabelle F. Charlson operating as Holland Hotel, and by Minneapolis Hotel Association and Minnesota Hotel Association. All urge that the opinion heretofore filed creates confusion as to existing statutes pertaining to lien rights of hotelkeepers and lodginghouse keepers.
We have reöxamined the record and adhere to our original position that the evidence presented justified a determination by the trial court that the relation of landlord and tenant existed between defendant and the Kellers. The court having found that such relationship existed and there being evidence to sustain that finding, all questions as to lien rights of hotelkeepers and lodginghouse keepers are out of the case and were not considered by the court in reaching its determination. Rights of hotelkeepers and lodging-house keepers under existing lien statutes have not been changed or disturbed by the decision, and any rights such persons had prior to its rendition still exist. Whether the relation of landlord and tenant existed was a fact question which the trial court resolved against the defendant. We approve the finding so made.
Rehearing denied.